FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROSA RODRIGUEZ-RAMIREZ,                           Nos. 07-74504
                                                  Nos. 08-73093
               Petitioner,
                                                  Agency No. A079-022-168
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       In these consolidated petitions for review, Rosa Rodriguez-Ramirez, a native

and citizen of Mexico, petitions for review of the Board of Immigration Appeals’

(“BIA”) orders dismissing her appeal from an immigration judge’s removal order,

and denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, and review de

novo questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). In No. 07-74504, we grant the petition for review and remand. In No. 08-

73093, we deny the petition for review.

      The agency did not have the benefit of our decision in Robles-Urrea v.

Holder, 678 F.3d 702, 711 (9th Cir. 2012), when it determined that Rodriguez-

Ramirez’s conviction for misprision of a felony was categorically a crime

involving moral turpitude. We therefore remand to allow the agency to conduct a

modified categorical analysis of Rodriguez-Ramirez’s conviction and, if

appropriate, consider her applications for relief.

      In light of our disposition, we need not reach Rodriguez-Ramirez’s

remaining contentions in No. 07-74504.

      The BIA did not abuse its discretion in denying Rodriguez-Ramirez’s

motion to reopen because she did not submit any new, material evidence that was

previously not available and could not have been discovered or presented at her

prior hearing. See 8 C.F.R. § 1003.2(c)(1).

      In No. 07-74504: PETITION FOR REVIEW GRANTED;

REMANDED.

      In No. 08-73093: PETITION FOR REVIEW DENIED.


                                           2                                   07-74504